United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3845
                                    ___________

United States of America,                *
                                         *
              Appellee,                  * Appeal from the United
                                         * States District Court for the
     v.                                  * Eastern District of Arkansas.
                                         *
Eugene Fitzhugh,                         *       [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                     Submitted:     May 5, 1997

                           Filed:   May 7, 1997
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     Eugene Fitzhugh, convicted of bribery with the intent to influence
an official of a federal small business investment company, appeals a ten-
month sentence imposed by the District Court.1       He argues that the court
erred in using the presentence investigation report as evidence when he
challenged the facts contained therein.       We disagree, because the record
establishes that Fitzhugh waived his objection to the relevant facts
contained in the presentence investigation report.       We conclude that the
District Court’s estimate of the value of the bribe is not clearly




     1
      The Honorable Stephen M. Reasoner, Chief Judge, United
States District Court for the Eastern District of Arkansas.
erroneous   and   that   it   plainly   warranted   a   four-level   enhancement.
Accordingly, Fitzhugh’s sentence is affirmed.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                        -2-